Case 16-37600        Doc 51     Filed 01/03/19     Entered 01/03/19 12:39:15          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-37600
         Anthony Gardner

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 11/29/2016.

         2) The plan was confirmed on 01/20/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
09/22/2017, 06/01/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 08/31/2017, 04/30/2018, 10/05/2018.

         5) The case was dismissed on 11/02/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 25.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $29,000.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-37600       Doc 51     Filed 01/03/19        Entered 01/03/19 12:39:15               Desc         Page 2
                                                    of 4



 Receipts:

        Total paid by or on behalf of the debtor                 $9,918.14
        Less amount refunded to debtor                             $433.62

 NET RECEIPTS:                                                                                     $9,484.52


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                  $934.23
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                        $514.80
     Other                                                                    $6.76
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $1,455.79

 Attorney fees paid and disclosed by debtor:                      $0.00


 Scheduled Creditors:
 Creditor                                        Claim         Claim          Claim        Principal      Int.
 Name                                  Class   Scheduled      Asserted       Allowed         Paid         Paid
 CAPITAL ONE BANK USA              Unsecured      3,508.00       3,508.41       3,508.41           0.00       0.00
 CAPITAL ONE BANK USA              Unsecured      1,461.00       1,461.92       1,461.92           0.00       0.00
 CITY OF CHICAGO DEPT OF FINANCE   Unsecured         300.00        400.00         400.00           0.00       0.00
 CITY OF CHICAGO WATER DEPT        Secured        3,500.00       2,921.75       2,921.75        919.23     136.23
 FIFTH THIRD BANK                  Secured             0.00          0.00           0.00           0.00       0.00
 FIFTH THIRD BANK                  Secured             0.00          0.00           0.00           0.00       0.00
 JP MORGAN CHASE BANK NA           Secured             0.00          0.00           0.00           0.00       0.00
 PRESENCE HEALTH                   Unsecured         225.23        259.28         259.28           0.00       0.00
 PRESENCE HEALTH                   Unsecured            NA          73.84          73.84           0.00       0.00
 PRESENCE HEALTH                   Unsecured            NA         546.50         546.50           0.00       0.00
 PRESENCE HEALTH                   Unsecured            NA         283.03         283.03           0.00       0.00
 PRESENCE HEALTH                   Unsecured            NA         184.17         184.17           0.00       0.00
 QUEST DIAGNOSTICS                 Unsecured          40.00           NA             NA            0.00       0.00
 QUEST DIAGNOSTICS                 Unsecured          29.21           NA             NA            0.00       0.00
 SOUTHWEST GASTROENTEROLOGY        Unsecured          65.55           NA             NA            0.00       0.00
 ATG CREDIT/MEDICAL PAYMENT DA     Unsecured          14.00           NA             NA            0.00       0.00
 CB/CARSON                         Unsecured         146.00           NA             NA            0.00       0.00
 COMENITY BANK/CARSONS             Unsecured         146.00           NA             NA            0.00       0.00
 CREDIT COLLECTION SERV            Unsecured      1,053.26            NA             NA            0.00       0.00
 CREDITORS COLLECTION BUREAU       Unsecured         558.66           NA             NA            0.00       0.00
 JOLIET RADIOLOGY SC               Unsecured          14.48           NA             NA            0.00       0.00
 JOLIET RADIOLOGY SC               Unsecured          67.00           NA             NA            0.00       0.00
 JOLIET RADIOLOGY SC               Unsecured          42.00           NA             NA            0.00       0.00
 JOLIET RADIOLOGY SC               Unsecured          49.00           NA             NA            0.00       0.00
 MIDWESTERN UNIVERSITY             Unsecured          27.00           NA             NA            0.00       0.00
 MM AHSAN SC                       Unsecured         802.18           NA             NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 16-37600      Doc 51        Filed 01/03/19    Entered 01/03/19 12:39:15                  Desc       Page 3
                                                  of 4



 Scheduled Creditors:
 Creditor                                      Claim           Claim         Claim        Principal        Int.
 Name                                Class   Scheduled        Asserted      Allowed         Paid          Paid
 MM AHSAN SC                     Unsecured         887.00             NA           NA             0.00         0.00
 PORTFOLIO RECOVERY ASSOCIATES   Unsecured         858.00             NA           NA             0.00         0.00
 TIDEWATER FINANCE COMPANY       Secured       15,907.00       15,907.00     15,907.00       3,698.86     3,274.41
 US DEPARTMENT OF HOUSING & UR   Unsecured           0.00            0.00         0.00            0.00         0.00


 Summary of Disbursements to Creditors:
                                                               Claim            Principal                Interest
                                                             Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                      $0.00                 $0.00                 $0.00
       Mortgage Arrearage                                    $0.00                 $0.00                 $0.00
       Debt Secured by Vehicle                          $15,907.00             $3,698.86             $3,274.41
       All Other Secured                                 $2,921.75               $919.23               $136.23
 TOTAL SECURED:                                         $18,828.75             $4,618.09             $3,410.64

 Priority Unsecured Payments:
        Domestic Support Arrearage                              $0.00                 $0.00               $0.00
        Domestic Support Ongoing                                $0.00                 $0.00               $0.00
        All Other Priority                                      $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                                $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                                $6,717.15                 $0.00               $0.00


 Disbursements:

        Expenses of Administration                               $1,455.79
        Disbursements to Creditors                               $8,028.73

 TOTAL DISBURSEMENTS :                                                                            $9,484.52




UST Form 101-13-FR-S (9/1/2009)
Case 16-37600        Doc 51      Filed 01/03/19     Entered 01/03/19 12:39:15            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/02/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
